The suit was begun by Viola Epps, plaintiff, against Charles W. Peters and Masonic Endowment Department, Ancient Free and Accepted Masons of Alabama. There was one count of the complaint, in Code form, claiming, etc., on a life insurance policy.
Thereafter, counts A, B, and C were added by way of amendment, seeking recovery against only Endowment Department, Ancient Free and Accepted Masons of Alabama.
Then, later, counts D, E, and F were added, seeking recovery against only Most Worshipful Grand Lodge of Ancient Free and Accepted Masons of Alabama (colored), who had been theretofore, since the institution of the suit, made a party defendant. Chas. W. Peters was, on plaintiff's motion, stricken out as a party defendant.
Motion to strike counts A, B, C, D, E, and F was granted. Assignments of error are based upon the action of the court in striking each of the counts mentioned, separately, and severally; but all of the assignments are grouped and argued together as one assignment, presenting but one question.
In such situation, if any one of the assignments is without merit, the others need not be considered. City of Montgomery v. Moon. 208 Ala. 472, 94 So. 337.
All that needs be said, further, is that counts D, E, and F, certainly each constituted an entire departure from the original complaint or wrought a complete change of parties. They were obviously stricken without error. North Italian Colonial Co. v. Janovich-Calafiore Co. et al., 166 Ala. 201,52 So. 339; Moore v. First National Bank of Florence,139 Ala. 595, 36 So. 777.
The judgment is affirmed.
Affirmed.